10F-3 Report CGCM Core Fixed Income Investments 9/1/2011 through 2/29/2012 Issuer Name Trade Date Selling Dealer Offering Size Total Amt. Allocated Purchase Price % Rec'd by Fund Time Warner Cable 9/7/2011 Goldman Sachs 0.00% Time Warner Cable 9/7/2011 JP Morgan 0.00% BP Capital Markets 10/27/2011 HSBC 0.01% WPX Energy 11/7/2011 JP Morgan 0.01% United Health 11/7/2011 Goldman Sachs 0.11% Phillip Morris International 11/8/2011 Goldman Sachs 0.07% Aristotle Holding Inc. 11/14/2011 Credit Suisse 0.08% SESI LLC 11/21/2011 JP Morgan 0.01% Noble Eenergy Inc. 12/5/2011 Nomura 0.00% Noble Eenergy Inc. 12/5/2011 Sterne Agee & Leach 0.01% Noble Eenergy Inc. 12/5/2011 JP Morgan 0.01% Noble Eenergy Inc. 12/5/2011 Mizuho 0.00% Noble Eenergy Inc. 12/5/2011 Stifel, Nicolaus & Co. 0.00% Noble Eenergy Inc. 12/5/2011 Jefferies & Co. 0.00% Noble Eenergy Inc 12/5/2011 JP Morgan 0.03% Noble Eenergy Inc 12/6/2011 Jefferies & Co. 0.00% Noble Eenergy Inc 12/6/2011 Mizuho 0.00% Noble Eenergy Inc 12/6/2011 JP Morgan 0.00% Ecolab 12/5/2011 Bank of America 0.01% Freddie Mac 12/13/2011 Deutsche Bank 0.05% JM Huber Corporation 10/21/2011 Bank of America 0.04% CSC Holdings LLC 10/31/2011 JP Morgan 0.03% LyondellBasell Industries N.V. 11/4/2011 Sterne Agee & Leach 0.00% LyondellBasell Industries N.V. 11/4/2011 Bank of America 0.02% Sprint Nextel 11/4/2011 JP Morgan 0.00% Tenet Healthcare 11/4/2011 Bank of America 0.03% WPX Energy 11/7/2011 JP Morgan 0.01% Windstream Corporation 11/7/2011 JP Morgan 0.06% Peabody Energy 11/7/2011 Bank of America 0.01% Health Management Associates 11/8/2011 Deutsche Bank 0.01% Petroleum Geo-Services 11/9/2011 Barclays Capital 0.07% CHS/Community Health Systems 11/14/2011 BNP Paribas 0.00% CHS/Community Health Systems 11/14/2011 Credit Suisse 0.00% CHS/Community Health Systems 11/14/2011 Credit Suisse 0.02% CHS/Community Health Systems 11/18/2011 SunTrust 0.00% Plains Exploration & Production Co. 11/16/2011 JP Morgan 0.01% Entercom Radio 11/18/2011 Bank of America 0.07% Entercom Radio 11/22/2011 Bank of America 0.00% SESI LLC 11/21/2011 JP Morgan 0.03% International Lease Finance Corp. 12/19/2011 Sterne Agee &Leach 0.01% Rabobank Nederland (“Rabo Notes”) 1/11/2012 Barclays Capital 0.03% Rabobank Nederland (“Rabo Notes”) 1/12/2012 Jefferies & Co. 0.00% Freeport McMoRan Copper & Gold Inc. 2/8/2012 JP Morgan 0.02% Freeport McMoRan Copper & Gold Inc. 2/15/2012 B of A Securities 0.00% Freeport McMoRan Copper & Gold Inc. 2/16/2012 Barclays Capital 0.00% Ford Credit Auto Lease Trust 2012 A-3 2/28/2012 B of A Securities 0.12%
